

SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT is entered into as of September 9, 2011 (this
“Agreement”), by and between Alex Kuznetsov, an individual (the “Seller”), and
Trinad Capital Master Fund Ltd., a Cayman Islands exempted company (the
“Buyer”).  Each party to this Agreement is referred to herein as a “Party,” and
they are all referred to collectively as “Parties.”
 
WITNESSETH:
 
WHEREAS, the Seller owns 4,000,000 shares (the “Shares”) of the common stock,
par value $0.001 per share (the “Common Stock”), of Loton Corp., a Nevada
corporation (the “Company”).
 
WHEREAS, the Seller desires to sell the Shares to the Buyer, and the Buyer
desires to purchase the Shares from the Seller, subject to the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and agreements set forth herein, the Parties hereto
agree as follows:
 
ARTICLE I
SALE AND PURCHASE OF SHARES
 
1.1         Incorporation of Recitals.  The provisions and recitals set forth
above are hereby referred to and incorporated herein and made a part of this
Agreement by reference.
 
1.2         Sale and Purchase of Shares.  Subject to the terms and conditions of
this Agreement, at the Closing, the Seller hereby agrees to sell to the Buyer
and the Buyer agrees to purchase from the Seller the Shares for an aggregate
purchase price of three hundred eleven thousand six hundred and fifteen dollars
($311,615) (the “Purchase Price”). On the Closing Date (as defined below), (i)
the Buyer shall deliver two hundred sixty-one thousand six hundred and fifteen
dollars ($261,615) by wire transfer of immediately available funds, in
accordance with the terms and conditions of that certain Escrow Agreement, dated
as of July 13, 2011 (the “Escrow Agreement”), by and among the Buyer, the
Company, the Seller, and the Law Offices of David E. Price, PC, as the escrow
holder (the “Escrow Holder”) and (ii) the fifty thousand dollars ($50,000)
Deposit (as defined in the Escrow Agreement) shall be applied toward the
Purchase Price.
 
1.3         Closing.  Subject to the terms and conditions of this Agreement, the
closing of the transactions contemplated by this Agreement (the “Closing”) shall
take place on September 6, 2011 (the “Closing Date”).  On the Closing Date, the
Seller shall deliver to the Buyer: (a) stock certificate(s) evidencing the
Shares in negotiable form, duly endorsed in blank, or with stock transfer powers
attached thereto (the “Share Certificates”); (b) resignations of the officers
and directors of the Company and their written appointment of one or more
persons designated by the Buyer as successor officers and directors; and (c) all
corporate documents (minutes, resolutions, agreements and contracts), accounting
records, financial statements, Tax Returns, bank accounts, check books,
corporate seals, memorandum and articles and amendments, etc. of the
Company.  On the Closing Date, the Buyer shall deliver the Purchase Price for
the purchase of the Shares in accordance with the terms and conditions of this
Agreement and the Escrow Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
1.4         Payments at the Closing.  On or before the Closing Date, the Company
shall pay and discharge all outstanding liabilities (collectively, the “Company
Liabilities”).  Notwithstanding anything to the contrary set forth herein, the
Seller shall cause and hereby authorizes the Escrow Holder to pay and discharge
the Company Liabilities prior to distributing any portion of the Purchase Price
to the Seller.  Giving effect to these payments, it is the Parties’ intent that
the Company shall, on the Closing Date and as of the Closing, have no
liabilities and no assets.  At the Closing, the Escrow Holder shall provide to
the Buyer a closing statement setting forth the disbursement of the Purchase
Price.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
Except as set forth under the corresponding section of the disclosure schedules
(the “Disclosure Schedules”), which Disclosure Schedules shall be deemed a part
hereof, the Seller hereby represents and warrants to the Buyer that now and as
of the Closing:
 
2.1         Due Organization and Qualification; Subsidiaries; Due Authorization.
 
(a)           The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Nevada, with full corporate
power and authority to own, lease and operate its business and properties and to
carry on its business in the places and in the manner as presently
conducted.  The Company is duly qualified and in good standing as a foreign
corporation in each jurisdiction in which the properties owned, leased or
operated, or the business conducted, by it requires such qualification except
for any failure to qualify, which when taken together with all other failures to
qualify, is not likely to have a material adverse effect on the business of the
Company.  Disclosure Schedule 2.1(a) lists the states in the United States and
the provinces in Canada in which the Company is qualified to do business.
 
(b)           The Company does not have, and has never had, any subsidiaries and
does not own, directly or indirectly, any capital stock, equity or interest in
any corporation, firm, partnership, joint venture or other entity.
 
 
2

--------------------------------------------------------------------------------

 

(c)           The Seller is the record and beneficial owner of the Shares and
has sole power and authority over the disposition of the Shares.  The Shares are
free and clear of any liens, claims, encumbrances, and charges.  The Shares have
not been sold, conveyed, encumbered, hypothecated or otherwise transferred by
the Seller except pursuant to this Agreement.  The Seller has the legal right to
enter into and to consummate the transactions contemplated hereby and otherwise
to carry out his obligations hereunder.  This Agreement constitutes the valid
and binding obligation of the Seller.  The execution, delivery and performance
by the Seller of this Agreement does not violate any contractual restriction
contained in any agreement which binds or affects or purports to bind or affect
the Seller.  The Seller is not a party to any agreement, written or oral,
creating rights in respect of any of the Shares in any third party or relating
to the voting of the Shares.  The Seller is not a party to any outstanding or
authorized options, warrants, rights, calls, commitments, conversion rights,
rights of exchange or other agreements of any character, contingent or
otherwise, providing for the purchase, issuance or sale of any of the Shares,
and there are no restrictions of any kind on the transfer of any of the Shares
other than (a) restrictions on transfer imposed by the Securities Act of 1933,
as amended (the “Securities Act”) and (b) restrictions on transfer imposed by
applicable state securities or “blue sky” laws.  The Seller acknowledges that
the Seller has been advised that the Buyer or others may take various actions
including actions which result in the Shares greatly increasing in value and
that by executing this agreement, the Seller expressly waives any and all right
to participate in any way in any such increase in value of the Shares.
 
2.2         No Conflicts or Defaults.  The execution and delivery of this
Agreement by the Seller and the consummation of the transactions contemplated
hereby do not and shall not (a) contravene the Articles of Incorporation or
Bylaws of the Company or (b) with or without the giving of notice or the passage
of time  (i) violate, conflict with, or result in a breach of, or a default or
loss of rights under, any material covenant, agreement, contract, mortgage,
indenture, guarantee, note, lease, instrument, commitment, accommodation, letter
of credit, arrangement, understanding, permit or license, whether written or
oral, to which the Seller or the Company is a party or by which the Seller or
the Company is bound (each, a “Contract”), or any judgment, order or decree, or
any federal, state, local, foreign or other statute, law, ordinance, rule or
regulation to which the Seller or the Company is subject, (ii) result in the
creation of, or give any party the right to create, any mortgage, security
interest, lien, charge, easement, lease, sublease, covenant, option, claim,
restriction or encumbrance or any other right or adverse interest (each, a
“Lien”) upon any of the properties or assets of the Company, (iii) terminate or
give any party the right to terminate, amend, abandon or refuse to perform, any
Contract to which the Seller or the Company is a party or by which the Company’s
assets are bound, or (iv) accelerate or modify, or give any party the right to
accelerate or modify, the time within which, or the terms under which, the
Seller or the Company is to perform any duties or obligations or receive any
rights or benefits under any material agreement, arrangement or commitment to
which it is a party.
 
2.3         Capitalization.  On the Closing Date, the authorized capital stock
of the Company consists of 75,000,000 shares of Common Stock, par value $0.001
per share, of which 4,970,000 shares are, as of the date hereof, issued and
outstanding (“Company Shares”).  Disclosure Schedule 2.3 lists each of the
stockholders of record, including the name of record, address and number of
shares held by such stockholder.  All of the Company Shares are duly authorized,
validly issued, fully paid and nonassessable, and have not been issued in
violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right, or any similar right of stockholders.  The
Company Shares are not, and the Shares are not and will not be as of the
Closing, subject to any preemptive or subscription right.  There is no
outstanding voting trust agreement or other Contract, agreement, arrangement,
option, warrant, call, commitment or other right of any character obligating or
entitling the Company to issue, sell, redeem or repurchase any of its
securities, and there is no outstanding security of any kind convertible into or
exchangeable for the Common Stock of the Company, nor has the Company, or any of
its agents orally agreed to issue any of the foregoing.  There are no declared
or accrued unpaid dividends with respect to any shares of the Company’s Common
Stock.  There are no agreements, written or oral, between the Company and any of
its stockholders or among any stockholders relating to the acquisition
(including without limitation rights of first refusal or preemptive rights), or
disposition, or registration under the Securities Act or voting of the capital
stock of the Company.  There are no outstanding shares of Common Stock that are
subject to vesting.  The Company has no capital stock other than the Common
Stock authorized, issued or outstanding.

 
3

--------------------------------------------------------------------------------

 
 
2.4         Financial Statements.
 
(a)           SEC Documents.  The Seller hereby makes reference to the following
documents filed by the Company with the United States Securities and Exchange
Commission (the “SEC”), as posted on the SEC’s website,
www.sec.gov:  (collectively, the “SEC Documents”): (a) Registration Statement
Under the Securities Act of 1933 on Form S-1 as filed on June, 1, 2010 and all
amendments thereto; (b) Quarterly Reports on Form 10-Q for the periods ended
October 31, 2010, January 31, 2011 and July 31, 2011 and all amendments thereto;
and (c) Annual Report on Form 10-K for the period ended April 30, 2011.  The SEC
Documents constitute all of the documents and reports that the Company was
required to file with the SEC pursuant to the Securities Act and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations promulgated thereunder by the SEC.  The financial statements
included in the SEC Documents include a copy of the balance sheet of the Company
at April 30, 2010 and April 30, 2011, and the related statements of operations,
stockholders’ equity and cash flows for the fiscal year ended April 30, 2011 and
the period from December 28, 2009 (inception) through April 30, 2010 and from
December 28, 2009 (inception) to April 30, 2011, including the notes thereto, as
audited by De Joya Griffith & Company, LLC, certified, independent accountants,
and the balance sheet of the Company at October 31, 2010, January 31, 2011 and
July 31, 2011 and the related statements of operations and stockholders’ cash
flows for the three-, six- and nine-month periods, respectively, then ended
prepared by the Company’s management (all such statements being referred to
collectively as the “Company Existing Financial Statements”).  All the Company
Existing Financial Statements, together with the notes thereto, have been
prepared in accordance with U.S. generally accepted accounting principles
applied on a basis consistent throughout all periods presented.  These Company
Existing Financial Statements present fairly the financial position of the
Company as of the dates and for the periods indicated.  The books of account and
other financial records of the Company have been maintained in accordance with
applicable legal and account requirements and the Company Existing Financial
Statements are consistent with such books and records.
 
(b)           Since the date of the latest Company Existing Financial Statements
(the “Most Recent Date”), there has been no material adverse change in the
condition, financial or otherwise, net worth, prospects or results of operations
of the Company.  Without limiting the foregoing, since the Most Recent Date:
 
(i)           the Company has not sold, leased, transferred or assigned any of
its assets, tangible or intangible, other than in the ordinary course of
business;
 
(ii)          the Company has not entered into any Contract (or series of
related Contracts);
 
 
4

--------------------------------------------------------------------------------

 
 
(iii)         no party (including the Company) has accelerated, terminated,
modified or canceled any Contract to which the Company is a party or by which
the Company or its assets are bound;
 
(iv)        the Company has not made any capital expenditure (or series of
related capital expenditures) of whatever nature;
 
(v)         the Company has not made any capital investments in, any loans to,
or any acquisitions of the securities or assets of any other person (or a series
of related capital investments, loans and acquisitions);
 
(vi)        declared or paid any dividends or made any other distribution to its
stockholders whether or not upon or in respect of any shares of its capital
stock;
 
(vii)        redeemed or otherwise acquired any shares of its capital stock
(except upon the exercise of outstanding options) or any option, warrant or
right relating thereto;
 
(viii)      the Company has not issued any notes, bonds or other debt
securities, or created, incurred, assumed or guaranteed any Liens, liabilities,
obligations or indebtedness for borrowed money or capitalized lease obligation;
 
(ix)         the Company has not canceled, compromised, waived or released any
right or claim (or series of related rights and claims) or material
indebtedness;
 
(x)          the Company has not made any loans to, or entered into any other
transactions with, any of its directors, officers, or employees;
 
(xi)         the Company has not hired any employees or consultants; and
 
(xii)        the Company has not committed to do any of the foregoing.
 
2.5         Further Financial Matters.  The Company does not have any (a) assets
of any kind or (b) liabilities or obligations, whether secured or unsecured,
accrued, determined, absolute or contingent, asserted or unasserted or
otherwise, which are required to be reflected or reserved in a balance sheet or
the notes thereto under U.S. generally accepted accounting principles, and which
are not reflected in the Company Existing Financial Statements.
 

 
5

--------------------------------------------------------------------------------

 

2.6         Taxes.  The Company has filed all United States federal, state,
county, local and foreign, national, provincial and local returns and reports
which were required to be filed on or prior to the Closing Date hereof in
respect of all income, withholding, franchise, payroll, excise, property, sales,
use, value-added or other taxes or levies, imposts, duties, license and
registration fees, charges, assessments or withholdings of any nature whatsoever
(together, “Taxes”), and has paid all Taxes (and any related penalties, fines
and interest) which have become due pursuant to such returns or reports or
pursuant to any assessment which has become payable, or, to the extent its
liability for any Taxes (and any related penalties, fines and interest) has not
been fully discharged, the same have been properly reflected as a liability on
the books and records of the Company and adequate reserves therefor have been
established.  All such returns and reports filed on or prior to the date hereof
have been properly prepared and are true, correct (and to the extent such
returns reflect judgments made by the Company, as the case may be, such
judgments were reasonable under the circumstances) and complete in all material
respects.  The amount shown on the Company’s most recent balance sheet in the
Company Existing Financial Statements as provision for taxes is sufficient in
all material respects to pay all accrued and unpaid federal, state, local and
foreign taxes for the period then ended and all prior periods.  No tax return or
tax return liability of the Company has been audited or, is presently under
audit.  The Company has not given or been requested to give waivers of any
statute of limitations relating to the payment of any Taxes (or any related
penalties, fines and interest).  There are no claims pending or, to the
knowledge of the Seller, threatened, against the Company for past due
Taxes.  All payments for withholding taxes, unemployment insurance and other
amounts required to be paid for periods prior to the date hereof to any
governmental authority in respect of employment obligations of the Company,
including, without limitation, amounts payable pursuant to the Federal Insurance
Contributions Act, have been paid or shall be paid prior to the Closing and have
been duly provided for on the books and records of the Company and in the
Company Existing Financial Statements.  All such amounts and penalties are set
forth in the Company’s most recent balance sheet in the Company Existing
Financial Statements.
 
2.7         Indebtedness; Contracts; No Defaults; Liabilities.
 
(a)           The Company has no covenant, agreement, contract, mortgage,
indenture, guarantee, note, lease, instrument, commitment, accommodation, letter
of credit, arrangement, understanding, permit or license, whether written or
oral, to which the Company is a party.
 
(b)           Neither the Company, nor, to the Seller’s knowledge, any other
person or entity, is in breach of, or in default under any Contract to which the
Company is a party, and no event or action has occurred, is pending or is
threatened, which, after the giving of notice, passage of time or otherwise,
would constitute or result in such a breach or default by the Company or, to the
knowledge of the Seller, any other person or entity.  The Company has not
received any notice of default under any Contract to which it is a party, which
default has not been cured to the satisfaction of, or duly waived by, the party
claiming such default on or before the date hereof.
 
(c)           Other than the Company Liabilities set forth on Disclosure
Schedule 2.7(c), which shall be paid off immediately upon the Closing, the
Company has no liabilities.  Those creditors listed on Disclosure Schedule
2.7(c) are the only individuals or entities with any claims against the
Company.  Other than as set forth on Disclosure Schedule 2.7(c), the Company
does not have any obligations or liabilities of any nature (matured or
unmatured, fixed or contingent).
 
2.8         Assets.  The Company does not own or lease any real property.  Other
than the Company assets as set forth on Disclosure Schedule 2.8, the Company
does not own or lease any assets or personal property.  The Company has good and
valid title to all of its tangible properties and assets listed on Disclosure
Schedule 2.8, free and clear of all Liens.
 
 
6

--------------------------------------------------------------------------------

 
 
2.9         Compliance.
 
(a)           The Company is not conducting its respective business or affairs
in violation of any applicable federal, state, local, foreign or other law,
ordinance, rule, regulation, court or administrative order, decree or process,
or any requirement of insurance carriers.  The Company has not received any
notice of violation or claimed violation of any such law, ordinance, rule,
regulation, order, decree, process or requirement.
 
(b)           The Company is in compliance with all applicable federal, state,
local, foreign and other laws, rules and regulations.  There are no claims,
notices, actions, suits, hearings, investigations, inquiries or proceedings
pending or, to the knowledge of the Seller, threatened against the Company, and
there are no past or present conditions that the Seller or the Company has
reason to believe may give rise to any liability or other obligations of the
Company under any circumstances.
 
2.10       Permits and Licenses.  The Company has all certificates of occupancy,
rights, permits, certificates, licenses, franchises, approvals and other
authorizations as are reasonably necessary to conduct its business and to own,
lease, use, operate and occupy its assets, at the places and in the manner now
conducted and operated.  There are no claims, notices, actions, suits, hearings,
investigations, inquiries or proceedings pending or, to the knowledge of the
Seller, threatened against the Company, and there are no past or present
conditions that the Seller or the Company has reason to believe may give rise to
any liability or other obligations of the Company pertaining to the failure to
obtain any material permit, certificate, license, approval or other
authorization required by any federal, state, local or foreign agency or other
regulatory body, the failure of which to obtain would materially and adversely
affect its business.
 
2.11       Litigation.
 
(a)           There are no claims, notices, actions, suits, hearings,
investigations, inquiries or proceedings pending or, to the knowledge of the
Seller, threatened, against or affecting the business of the Company, or
challenging the validity or propriety of the transactions contemplated by this
Agreement, and there are no past or present conditions that the Seller or the
Company has reason to believe may give rise to any liability or other
obligations of the Company, at law or in equity or admiralty or before any
federal, state, local, foreign or other governmental authority, board, agency,
commission or instrumentality, nor has any such claim, dispute, action, suit,
proceeding or investigation been pending or threatened during the twelve (12)
month period preceding the date hereof;
 
(b)           There is no outstanding judgment, order, writ, ruling, injunction,
stipulation or decree of any court, arbitrator or federal, state, local, foreign
or other governmental authority, board, agency, commission or instrumentality,
against or affecting the business of the Company; and
 
(c)           The Company has not received any written or verbal inquiry from
any federal, state, local, foreign or other governmental authority, board,
agency, commission or instrumentality concerning the possible violation of any
law, rule or regulation or any matter disclosed in respect of its business.
 
 
7

--------------------------------------------------------------------------------

 
 
2.12       Insurance.  The Company does not currently maintain any form of
insurance.
 
2.13       Articles of Incorporation and Bylaws; Minute Books.  Copies of the
Company’s Articles of Incorporation and its Bylaws have been provided to the
Buyer.  Such copies of the Articles of Incorporation and Bylaws (or similar
governing documents) of the Company, and all amendments to each as provided are
true, correct and complete.  The minute books of the Company as forwarded to the
Buyer contain true, correct and complete records of all meetings and consents in
lieu of meetings of its Board of Directors of the Company (and any committees
thereof), or similar governing bodies, since the time of its organization.  The
stock books and the stockholder list of the Company as forwarded to the Buyer
are true, correct and complete.
 
2.14       Employee Benefit Plans.  The Company does not maintain, nor has the
Company maintained in the past, any employee benefit plans (as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)), or any plans, programs, policies, practices, arrangements or
contracts (whether group or individual) providing for payments, benefits or
reimbursements to employees, officers or consultants of the Company, former
employees, officers or consultants of the Company, their beneficiaries and
dependents under which such employees, officers or consultants, former
employees, officers or consultants, their beneficiaries and dependents are
covered through an employment relationship with the Company, any entity required
to be aggregated in a controlled group or affiliated service group with the
Company for purposes of ERISA or the Internal Revenue Code of 1986 (the “Code”),
including, without limitation, under Section 414(b), (c), (m) or (o) of the Code
or Section 4001 of ERISA, at any relevant time.
 
2.15       Patents; Trademarks and Intellectual Property Rights.  Except as set
forth on Disclosure Schedule 2.15 (such items set forth on Disclosure
Schedule 2.15 referred to herein as the “Intellectual Property”), the Company
does not own or possess any patents, trademarks, service marks, trade names,
copyrights, mask-works, trade secrets, licenses, information, data, Internet web
site(s) or proprietary rights of any nature.  The business conducted by the
Company has not and will not cause the Company to infringe or violate any of the
patents, trademarks, service marks, trade names, copyrights, mask-works,
licenses, trade secrets, processes, data, know-how or other intellectual
property rights of any other person or entity.  The Company owns the entire
right, title and interest in and to, and has the exclusive perpetual
royalty-free right to use, the Intellectual Property, free and clear of all
Liens.  There are no pending or, to the knowledge of the Seller, threatened
claims against the Company by any person or entity with respect to any of the
items, or their use, listed on Disclosure Schedule 2.15.
 
2.16       Brokers.  Neither the Company nor the Seller has agreed to or
incurred any obligation or other liability that could be claimed against the
Company, the Seller or the Buyer or any other person for any finder’s fee,
brokerage commission or similar payment.
 
2.17       Affiliate Transactions.  No officer, director, employee or other
affiliate of the Company (or any of the relatives or affiliates of any of the
aforementioned persons) is a party to any agreement, contract, commitment or
transaction with the Company or affecting the business of the Company, or has
any interest in any property, whether real, personal or mixed, or tangible or
intangible, used in or necessary to the Company which will subject the Company
to any liability or obligation from and after the Closing Date.

 
8

--------------------------------------------------------------------------------

 
 
2.18       Quotation on OTCBB.  The Company’s Common Stock is currently eligible
for quotation on the OTC Bulletin Board (the “Bulletin Board”), and the Company
has not received any notices that its Common Stock will not be eligible for
quotation on the Bulletin Board.
 
2.19       Compliance.  The Company has complied with the requirements of the
Exchange Act and the Securities Act, and is current in its filings under the
Exchange Act and the Securities Act.
 
2.20       Filings.  None of the filings made by the Company under the Exchange
Act or the Securities Act contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements made, in
light of the circumstances under which they were made, not misleading.
 
2.21       Consents.  Other than any applicable Current Report on Form 8-K under
the Exchange Act, and any Section 13(a) or 15(d) filings, no consent, waiver,
approval, order or authorization of, or registration, declaration or filing
with, any court, administrative agency or commission or other federal, state,
county, local or other foreign governmental authority, instrumentality, agency
or commission (“Governmental Entity”) is required by or with respect to the
Seller in connection with the execution and delivery of this Agreement and any
related agreements to which the Seller is a party or the consummation of the
transactions contemplated hereby and thereby, except for such consents, waivers,
approvals, orders, authorizations, registrations, declarations and filings as
may be required under applicable securities laws.
 
2.22       Disclosure Schedules.  All lists or other statements, information or
documents set forth in, or attached to any Disclosure Schedules provided
pursuant to this Agreement or delivered hereunder shall be deemed to be
representations and warranties by the Company with the same force and effect as
if such lists, statements, information and documents were set forth herein.  Any
list, statement, document or any information set forth in, or attached to any
Disclosure Schedules provided pursuant to this Agreement or delivered hereunder
shall not be deemed to constitute disclosure for the purposes of any other
Disclosure Schedules provided pursuant to this Agreement unless specific cross
reference is made and shall survive after the Closing.
 
2.23       Environmental Matters.  The Company has never: (i) operated any
underground storage tanks at any property that the Company has at any time
owned, operated, occupied or leased; or (ii) illegally released any material
amount of any substance that has been designated by any Governmental Entity or
by applicable federal, state, local, foreign or other law to be radioactive,
toxic, hazardous or otherwise a danger to health or the environment, including,
without limitation, PCBs, asbestos, petroleum, and urea-formaldehyde and all
substances listed as hazardous substances pursuant to the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended, or
defined as a hazardous waste pursuant to the United States Resource Conservation
and Recovery Act of 1976, as amended, and the regulations promulgated pursuant
to said laws, but excluding office and janitorial supplies properly and safely
maintained.  The Company, its business and its assets have been and are in
compliance with all federal, state, local, foreign and other environmental laws,
rules and regulations.
 
 
9

--------------------------------------------------------------------------------

 
 
2.24       Representations and Warranties.  The representations and warranties
of the Seller included in this Agreement and any list, statement, document or
information set forth in, attached to any Disclosure Schedules and Exhibits
provided pursuant to this Agreement or delivered hereunder, are true and
complete in all material respects and do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated herein or
therein or necessary to make the statements contained herein or therein not
misleading, under the circumstance under which they were made and shall survive
after the Closing as set forth herein.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE BUYER
 
The Buyer hereby represents and warrants to the Company that now and as of the
Closing:
 
3.1         Authority Relative to this Agreement.  The Buyer has the requisite
power and authority to enter into this Agreement and carry out its obligations
hereunder.  This Agreement has been duly and validly executed and delivered by
the Buyer and constitutes a valid and binding obligation of the Buyer,
enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity.
 
3.2         Buyer Representation Regarding the Securities.  The Buyer
understands that the Shares are “restricted securities” and have not been
registered under the Securities Act or any applicable state securities law and
the Buyer is acquiring the Shares as principal for its own account and not with
a view to or for distributing or reselling the Shares or any part thereof, has
no present intention of distributing any of the Shares and has no arrangement or
understanding with any other persons regarding the distribution of the Shares
(this representation and warranty not limiting the Buyer’s right to sell the
Shares pursuant to the Registration Statement or otherwise in compliance with
applicable federal and state securities laws).  The Buyer is acquiring the
Shares hereunder in the ordinary course of its business.  The Buyer does not
have any agreement or understanding, directly or indirectly, with any person to
distribute any of the Shares.
 
3.3         Experience of the Buyer.  The Buyer, either alone or together with
its representatives, have such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment.  The Buyer is able to bear the economic
risk of an investment in the Shares and, at the present time, is able to afford
a complete loss of such investment.
 
3.4         General Solicitation.  The Buyer is not receiving the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE IV
COVENANTS
 
4.1         Resignation and Appointment of the Company’s Officers and
Directors.  Effective as of the Closing Date, (a) the Seller will cause the
Company’s officers to resign and be duly replaced by the Buyer’s designees; and
(b) the Seller will cause the Company’s directors to resign and be duly replaced
by Buyer’s designees.  The Seller shall deliver to the Buyer written
resignations, effective as of the Closing Date, of the officers and directors of
the Company.
 
4.2         Cooperation and Exchange of Information with regard to SEC
Filings.  The Seller shall provide the Buyer with such cooperation and
information as the Buyer reasonably may request of the Seller in filing any
document with the SEC or the Financial Industry Regulatory Authority, Inc. on
behalf of the Company relating to any period occurring on or prior to the
Closing Date, including any schedule or attachment thereto, and including any
amendment.
 
4.3         Cooperation and Exchange of Information with regard to Taxes.  The
Seller shall provide the Buyer with such cooperation and information as the
Buyer reasonably may request of the Seller in filing any return, declaration,
report, claim for refund, information return or statement or other document
relating to Taxes, including any schedule or attachment thereto, and including
any amendment thereof (“Tax Return”) of the Company and in connection with any
audit or other proceeding in respect of Taxes of the Company.  Such cooperation
and information shall include providing copies of relevant Tax Returns or
portions thereof, together with accompanying schedules, related work papers and
documents relating to rulings or other determinations by tax authorities.  The
Seller shall deliver all Tax Returns, schedules and work papers, records and
other documents in its possession relating to Tax matters of the Company for any
taxable period beginning before the Closing Date to the Buyer.
 
4.4         No Inconsistent Action.  Neither the Seller nor the Buyer will take
any action which is inconsistent with their respective obligations under this
Agreement.
 
ARTICLE V
DELIVERIES & CONDITIONS
 
5.1         Items to be delivered to the Buyer at the Closing by the
Seller.  The Buyer’s obligation to purchase the Shares hereunder is conditioned
on the following closing conditions and deliveries:
 
(a)         Delivery by the Seller of the following:
 
(i)           The Company’s Articles of Incorporation and amendments thereto,
Bylaws and amendments thereto;
 
(ii)          All minutes and resolutions of the Board of Directors of the
Company and of the stockholders (and meetings of stockholders) in possession of
the Company;
 
 
11

--------------------------------------------------------------------------------

 
 
(iii)         Stockholder list of the Company, listing the names of record,
addresses and number of shares held as of the Closing Date, certified by the
Company’s transfer agent;
 
(iv)        All books and records of the Company; all financial books, records
and statements of the Company, and all Tax Returns, schedules and work papers,
records and other documents relating to the Tax matters of the Company;
 
(v)         A duly executed copy of this Agreement;
 
(vi)        The Disclosure Schedules and Exhibits hereto;
 
(vii)       Letters of resignation from the Company’s current officers and
directors to be effective upon the Closing and confirming that they have no
claim against the Company in respect of any outstanding remuneration or fees of
whatever nature to be effective upon the Closing and after the appointments,
with the resignation of the directors to take effect on the Closing Date;
 
(viii)      Executed board resolutions authorizing and approving the actions to
be performed by the Company hereunder and appointing designees of the Buyer as
members of the Board of Directors or officers of the Company as set forth in
Exhibit A;
 
(ix)         A certificate, executed by the Seller as of the Closing Date,
certifying (1) to the fulfillment of all of the conditions to the Buyer’s
obligations under this Agreement, (2) that each of the representations and
warranties of the Seller as set forth in Article 2 of this Agreement is true and
correct in all material respects as of the Closing Date as though made on and as
of the Closing Date and (3) as to the Articles of Incorporation and Bylaws of
the Company, as in effect on and as of the Closing Date.
 
(x)          The Share Certificates;
 
(xi)         Good standing and existence certificates for the Company from the
State of Nevada;
 
(xii)        An instruction letter issued by the Company to the Company’s
transfer agent authorizing and instructing the transfer of the Shares from the
Seller to the Buyer pursuant to this Agreement and the signed instruments of
transfer for the Share Certificates and any other documents or legal opinions by
the Company’s legal counsel required for the transfer of the Shares; and
 
(xiii)       Any other document listed in Section 1.3 or reasonably requested by
the Buyer that the Buyer deems necessary for the consummation of this
transaction.
 
(b)         The Buyer is satisfied with its due diligence investigation of the
Company, in its sole discretion;
 
(c)         The Buyer’s designees for the officer and director positions of the
Company shall have been duly appointed; and
 
 
12

--------------------------------------------------------------------------------

 
 
(d)         The representations and warranties set forth in Article 2 of this
Agreement shall be true and correct in all material respects.
 
5.2         Items to be delivered at the Closing by Buyer.  The Seller’s
obligations to sell the Shares hereunder is conditioned on the following closing
conditions and deliveries by the Buyer:
 
(a)           A duly executed copy of this Agreement;
 
(b)           The Disclosure Schedules and Exhibits hereto;
 
(c)           An authorized officer of the Buyer shall deliver to the Seller at
the Closing a certificate certifying that each of the representations and
warranties of the Buyer as set forth in Section 3 of this Agreement is true and
correct in all material respects as of the Closing Date as though made on and as
of the Closing Date;
 
(d)           Any other document reasonably requested by the Seller that he
deems necessary for the consummation of this transaction; and
 
(e)           The Purchase Price, pursuant to the terms and conditions of the
Escrow Agreement.
 
ARTICLE VI
INDEMNIFICATION
 
6.1         Indemnification.
 
(a)           Obligation of the Seller to Indemnify.  The Seller shall
indemnify, defend and hold harmless the Buyer (and its directors, officers,
employees, affiliates, stockholders, debenture holders, agents, attorneys,
successors and assigns) from and against all losses, liabilities, damages,
deficiencies, costs or expenses (including interest, penalties and reasonable
attorneys’ and consultants’ fees and disbursements) (collectively, “Losses”)
based upon, arising out of or otherwise in respect of any (i) inaccuracy in any
representation or warranty of the Seller contained in this Agreement or
(ii) breach by the Seller of any covenant or agreement contained in this
Agreement.
 
(b)           Obligation of the Buyer to Indemnify.  The Buyer agrees to
indemnify, defend and hold harmless the Seller from and against all Losses based
upon, arising out of or otherwise in respect of any (i) inaccuracy in any
representation or warranty of the Buyer contained in this Agreement or
(ii) breach by the Buyer of any covenant or agreement contained in this
Agreement.
 

 
13

--------------------------------------------------------------------------------

 

(c)           Notice and Opportunity to Defend.  Promptly after receipt by any
person entitled to indemnity under this Agreement (an “Indemnitee”) of notice of
any demand, claim or circumstances which, with the lapse of time, would or might
give rise to a claim or the commencement (or threatened commencement) of any
action, proceeding or investigation (an “Asserted Liability”) that may result in
a Loss, the Indemnitee shall give notice thereof (the “Claims Notice”) to any
other party (or parties) who is or may be obligated to provide indemnification
pursuant to Section 6.1(a) (the “Indemnifying Party”).  The Claims Notice shall
describe the Asserted Liability in reasonable detail and shall indicate the
amount (estimated, if necessary and to the extent feasible) of the Loss that has
been or may be suffered by the Indemnitee.
 
(d)           The Indemnifying Party may elect to compromise or defend, at its
own expense and by its own counsel, any Asserted Liability.  If the Indemnifying
Party elects to compromise or defend such Asserted Liability, it shall within 30
days after the date the Claims Notice is given (or sooner, if the nature of the
Asserted Liability so requires) notify the Indemnitee of its intent to do so,
and the Indemnitee shall cooperate, at the expense of the Indemnifying Party, in
the compromise of, or defense against, such Asserted Liability.  If the
Indemnifying Party elects not to compromise or defend the Asserted Liability,
fails to notify the Indemnitee of its election as herein provided or contests
its obligation to indemnify under this Agreement, the Indemnitee may pay,
compromise or defend such Asserted Liability and all reasonable expenses
incurred by the Indemnitee in defending or compromising such Asserted Liability,
all amounts required to be paid in connection with any such Asserted Liability
pursuant to the determination of any court, governmental or regulatory body or
arbitrator, and amounts required to be paid in connection with any compromise or
settlement consented to by the Indemnitee, shall be borne by the Indemnifying
Party.  Except as otherwise provided in the immediately preceding sentence, the
Indemnitee may not settle or compromise any claim over the objection of the
Indemnifying Party.  In any event, the Indemnitee and the Indemnifying Party may
participate, at their own expense, in (but the Indemnitee may not control) the
defense of such Asserted Liability.  If the Indemnifying Party chooses to defend
any claim, the Indemnitee shall make available to the Indemnifying Party any
books, records or other documents within its control that are necessary or
appropriate for such defense.
 
6.2         Tax Indemnification.  The Seller shall indemnify the Company, the
Buyer, and each Buyer Indemnitee and hold them harmless from and against (a) any
Loss attributable to any breach of or inaccuracy in any representation or
warranty made in Section 2.6; (b) any Loss attributable to any breach or
violation of, or failure to fully perform, any covenant, agreement, undertaking
or obligation in this Section 6.2; (c) all Taxes of the Company or relating to
the business of the Company for all pre-Closing Tax periods; and (d) any and all
Taxes of any person imposed on the Company arising under the principles of
transferee or successor liability or by contract, relating to an event or
transaction occurring before the Closing Date.  In each of the above cases,
together with any out-of-pocket fees and expenses (including attorneys’ and
accountants’ fees) incurred in connection therewith.  The Seller shall reimburse
the Buyer for any Taxes of the Company that are the responsibility of the Seller
pursuant this Section 6.2 within ten (10) business days after payment of such
Taxes by the Buyer or the Company.  In the case of Taxes that are payable with
respect to taxable period that begins before and ends after the Closing Date
(each such period, a “Straddle Period”), the portion of any such Taxes that are
treated as pre-Closing Taxes for purposes of this Agreement shall be: (a) in the
case of Taxes based upon, or related to, income or receipts, deemed equal to the
amount which would be payable if the taxable year ended with the Closing Date;
and (b) in the case of other Taxes, deemed to be the amount of such Taxes for
the entire period multiplied by a fraction the numerator of which is the number
of days in the period ending on the Closing Date and the denominator of which is
the number of days in the entire period.
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE VII
MISCELLANEOUS
 
7.1         Survival of Representations, Warranties and Agreements.  All
representations, warranties and statements made by a Party in this Agreement or
in any document or certificate delivered pursuant hereto shall survive the
Closing Date.  Each of the Parties hereto is executing and carrying out the
provisions of this Agreement in reliance upon the representations, warranties
and covenants and agreements contained in this Agreement or at the Closing of
the transactions herein provided for and not upon any investigation which it
might have made or any representation, warranty, agreement, promise or
information, written or oral, made by the other Party or any other person other
than as specifically set forth herein.
 
7.2         Access to Books and Records.  During the course of this transaction,
the Seller agrees to make available for inspection all Company corporate books,
records and assets, and otherwise afford the Buyer and its respective
representatives, reasonable access to all documentation and other information
concerning the business, financial and legal conditions of the Company for the
purpose of conducting a due diligence investigation thereof.  Such due diligence
investigation shall be for the purpose of satisfying each Party as to the
business, financial and legal condition of the Company for the purpose of
determining the desirability of consummating the proposed transaction.  The
Parties further agree to keep confidential and not use for their own benefit,
except in accordance with this Agreement any information or documentation
obtained in connection with any such investigation.
 
7.3         Further Assurances.  If, at any time after the Closing, the Parties
hereby mutually agree that any further deeds, assignments or assurances in law
or any other things are necessary, desirable or proper to complete the
transactions contemplated hereby in accordance with the terms of this Agreement
or to vest, perfect or confirm, of record or otherwise, the title to any
property or rights of the Parties hereto, the Parties agree that their proper
officers and directors shall execute and deliver all such proper deeds,
assignments and assurances in law and do all things necessary, desirable or
proper to vest, perfect or confirm title to such property or rights and
otherwise to carry out the purpose of this Agreement, and that the proper
officers and directors the Parties are fully authorized to take any and all such
action.
 
7.4         Notice.  All communications, notices, requests, consents or demands
given or required under this Agreement shall be in writing and shall be deemed
to have been duly given when delivered to, or received by prepaid registered or
certified mail or recognized overnight courier addressed to, or upon receipt of
a facsimile sent to, the Party for whom intended, as follows, or to such other
address or facsimile number as may be furnished by that Party by notice in the
manner provided herein:
 

 
If to the Seller: 
Alex Kuznetsov

13499 Rue Huntington
Pierrefonds, QC H8Z1G3
Canada
Tel: 438-870-1351
Fax: ________________

 
15

--------------------------------------------------------------------------------

 
 

 
If to Buyer:
Trinad Capital Master Fund Ltd.

2121 Avenue of the Stars, Suite 2550
Los Angeles, CA 90067
Attn: Robert Ellin
Tel: 310-601-2500
Fax: 310-277-2741
 

 
With a copy to:
Buchalter Nemer

1000 Wilshire Boulevard, Suite 1500
Los Angeles, CA 90017
Attn: Mark Bonenfant, Esq.
Fax: (213) 630-5664
 
7.5         Entire Agreement.  This Agreement, the Disclosure Schedules and
Exhibits hereto, the Escrow Agreement and any instruments and agreements to be
executed pursuant to this Agreement, set forth the entire understanding of the
Parties hereto with respect to its subject matter, merges and supersedes all
prior and contemporaneous understandings with respect to its subject matter and
may not be waived or modified, in whole or in part, except by a writing signed
by each of the Parties hereto.  No waiver of any provision of this Agreement in
any instance shall be deemed to be a waiver of the same or any other provision
in any other instance.  Failure of any Party to enforce any provision of this
Agreement shall not be construed as a waiver of its rights under such provision.
 
7.6         Successors and Assigns.  This Agreement shall be binding upon,
enforceable against and inure to the benefit of, the Parties hereto and their
respective heirs, administrators, executors, personal representatives,
successors and assigns, and nothing herein is intended to confer any right,
remedy or benefit upon any other person.  This Agreement may not be assigned by
the Seller except with the prior written consent of the Buyer.  This Agreement
and all of the obligations of the Seller may be assigned by the Buyer without
the prior notice to the Seller or written consent of the Seller and upon
assignment, all of the rights and obligations of the Buyer shall be the rights
and obligations of the Buyer’s designated assignee.
 
7.7         Amendment and Modification, Waiver.  This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
Party hereto.  No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the Party so
waiving.  No waiver by any Party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver.  No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
 
7.8         Governing Law.  This Agreement shall in all respects be governed by
and construed in accordance with the laws of the State of California that are
applicable to agreements made and fully to be performed in such state, without
giving effect to conflicts of law principles.

 
16

--------------------------------------------------------------------------------

 
 
7.9         Arbitration.  Any claim, dispute or controversy arising out of, or
relating to any section of this Agreement, the Escrow Agreement or any
instrument or agreement to be executed pursuant to this Agreement shall, upon
the election by written notice of either party, be settled by binding
arbitration in accordance with the Rules of the Judicial Arbitration Mediation
Service (the “Rules”).  Notwithstanding anything to the contrary in the Rules,
the Parties specifically agree as follows:
 
(a)           The arbitration shall be conducted in Los Angeles County,
California before a single arbitrator agreed to by all the parties who is
admitted to practice law in the State of California.  The arbitrator, and not
any federal, state or local court or agency, shall have exclusive authority to
resolve any dispute relating to the interpretation, applicability,
enforceability or formation of this Agreement, including but not limited to any
claim that all or any part of this Agreement is void or voidable.  The
arbitrator shall have the power to award attorneys’ fees in accordance with the
terms of this Agreement.
 
(b)           All arbitration hearings shall commence within ninety (90) days of
the demand for arbitration and close within ninety (90) days of commencement and
the ward of the arbitrator shall be issued within thirty (30) days of the close
of the hearing.  However, the arbitrator, upon a showing of good cause, may
extend the commencement of the hearing for up to an additional sixty (60)
days.  The arbitrator shall provide a concise written statement of reasons for
the award.  The arbitration award may be submitted to any court having
jurisdiction to be confirmed, judgment entered and enforced.
 
7.10       Consent to Jurisdiction; Services of Process and Venue.  WHILE THE
PARTIES HAVE AGREED TO ARBITRATION, IF THE PARTIES DO NOT ARBITRATE, ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, THE ESCROW AGREEMENT OR ANY
INSTRUMENT OR AGREEMENT TO BE EXECUTED PURSUANT TO THIS AGREEMENT SHALL BE
BROUGHT IN THE STATE COURTS OF THE STATE OF CALIFORNIA IN THE COUNTY OF LOS
ANGELES, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES
HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  THE SELLER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS AND IN ANY SUCH ACTION OR PROCEEDING (A) BY SERVING A COPY THEREOF UPON
THE AGENT FOR SERVICE OF PROCESS AND (B) MAILING OF A COPY THEREOF BY REGISTERED
OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE ADDRESS FOR NOTICES AS SET FORTH IN
SECTION 7.4, SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS AFTER SUCH
MAILING.  THE SELLER AGREES THAT FAILURE BY THE AGENT FOR SERVICE OF PROCESS TO
NOTIFY THE SELLER OF ANY PROCESS SHALL NOT INVALIDATE THE PROCEEDINGS
CONCERNED.  IN THE EVENT THAT THE APPOINTED AGENT FOR SERVICE OF PROCESS CANNOT
OR UNWILLING TO SERVE AS AGENT FOR SERVICE OF PROCESS, THE SELLER SHALL APPOINT
ANOTHER AGENT FOR SERVICE OF PROCESS SATISFACTORY TO THE BUYER.  THE SELLER
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS IN ANY MANNER PROVIDED BY
LAW.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE BUYER TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST THE SELLER IN ANY OTHER JURISDICTION WHICH THE SELLER
SHALL BE FOUND.  THE SELLER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE JURISDICTION OR VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH
COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT THE SELLER HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE
SELLER HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS AGREEMENT AND THE OTHER RELATED DOCUMENTS.
 
17

--------------------------------------------------------------------------------

 
 
7.11       Attorneys’ Fees. In the event that any dispute between the Parties
should result in arbitration or litigation, the prevailing party in such dispute
shall be entitled to recover from the other party all reasonable fees, costs and
expenses of enforcing any right of the prevailing party, including without
limitation, reasonable attorneys’ fees and expenses, all of which shall be
deemed to have accrued upon the commencement of such action and shall be paid
whether or not such action is prosecuted to judgment.  Any judgment or order
entered in such action shall contain a specific provision providing for the
recovery of attorneys’ fees and costs incurred in enforcing such judgment and an
award of prejudgment interest from the date of the breach at the maximum rate
allowed by law.
 
7.12       Construction.  Headings contained in this Agreement are for
convenience only and shall not be used in the interpretation of this
Agreement.  References herein to Articles, Sections and Exhibits are to the
articles, sections and exhibits, respectively, of this Agreement.  The
Disclosure Schedules and Exhibits hereto are hereby incorporated herein by
reference and made a part of this Agreement.  As used herein, the singular
includes the plural, and the masculine, feminine and neuter gender each includes
the others where the context so indicates.
 
7.13       Severability.  If any term or provision of this Agreement is held to
be invalid or unenforceable by a court of competent jurisdiction, this Agreement
shall be interpreted and enforceable as if such provision were severed or
limited, but only to the extent necessary to render such provision and this
Agreement enforceable.  Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
 
7.14       Confidentiality; Public Disclosure.  Except as otherwise required by
law, stock exchange, listing agency or similar body, each of the Parties hereto
hereby agrees that the information obtained pursuant to the negotiation and
execution of this Agreement shall be treated as confidential and not be
disclosed to third parties who are not agents of one of the Parties to this
Agreement.
 
 
18

--------------------------------------------------------------------------------

 
 
7.15       Notification of Certain Matters.  Each Party shall give prompt notice
to the other of (i) the occurrence or non-occurrence of any event, the
occurrence or non-occurrence of which is likely to cause any representation or
warranty of such party contained in this Agreement to be untrue or inaccurate
and (ii) any failure of such Party to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it hereunder;
provided, however, that the delivery of any notice pursuant to this Section
shall not limit or otherwise affect any remedies available to the Party
receiving such notice.  Further, disclosure pursuant to this Section shall not
be deemed to amend or supplement the Disclosure Schedules or Exhibits hereto or
prevent or cure any misrepresentations, breach of warranty or breach of
covenant.
 
7.16       Currency.  The parties hereto agree that all monetary amounts set
forth herein are referenced in United States dollars, unless otherwise stated.
 
7.17       Rules of Construction.  The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the Party drafting such agreement or document.
 
7.18       Counterparts.  This Agreement may be executed in counterparts and by
facsimile signatures.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
Party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original
thereof.  All such counterparts shall together constitute one and the same
instrument.
 
[Remainder of page left blank intentionally.]
 
 
19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties hereto has executed this Agreement as of
the date first set forth above.
 

 
BUYER:
     
TRINAD CAPITAL MASTER FUND LTD.
     
By:
/s/ Robert Ellin  
Name: Robert Ellin
 
Title: Director
     
SELLER:
      /s/ Alex Kuznetsov  
ALEX KUZNETSOV, individually

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Officer and Director Appointments
 
Officers and Directors:
 
Name
 
Position
     
Robert Ellin
 
Director, President, CEO
     
Tatiana Walker
 
Treasurer, CFO, Secretary

 
 
 

--------------------------------------------------------------------------------

 
